*281OPINION OF THE COURT
PER CURIAM:
Following a non-jury trial appellant was adjudged guilty of murder of the second degree, robbery and forgery. He was sentenced to life imprisonment for murder, a concurrent sentence of ten-to-twenty years for robbery and a consecutive five-to-ten year sentence for forgery. In this direct appeal appellant challenges the sufficiency of the evidence to support the murder and robbery convictions, contends the trial court erred in admitting the testimony of a Commonwealth expert witness, and asserts that the suppression motion was improperly denied.
After reviewing the record, we find these claims to be without merit. Accordingly, judgment of sentence is affirmed.